Case: 14-60582      Document: 00513091977         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-60582                           June 24, 2015
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
DIGNA VILLALOBOS-RAMIREZ,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 740 412


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Digna Villalobos-Ramirez (Villalobos) petitions for review of the Board
of Immigration Appeals’ (BIA’s) decision denying withholding of removal and
relief under the Convention Against Torture (CAT). She argues, based on her
construction of the relevant statutes, that the BIA erred as a matter of law in
denying her request to pursue asylum. Villalobos, however, did not raise this


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60582    Document: 00513091977     Page: 2   Date Filed: 06/24/2015


                                 No. 14-60582

statutory construction argument before the BIA; therefore, she has failed to
exhaust her administrative remedies regarding this claim, and we are without
jurisdiction to consider it. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.
2001); Townsend v. INS, 799 F.2d 179, 181 (5th Cir. 1986).
      Insofar as the BIA denied her request for withholding of removal,
Villalobos argues that her case should be remanded in light of intervening BIA
decisions that gave guidance on the concept of “particular social group.”
Villalobos does not explain how these intervening BIA decisions affect her case
or which of the five purported social groups she set forth in immigration court
are affected. Moreover, while she complains that her case should be remanded
because the immigration judge did not have the benefit of these new decisions,
the BIA referenced two of the three decisions cited in Villalobos’s petition when
dismissing her withholding of removal claim. Finally, in those respective
decisions, the BIA announced that it was merely clarifying the requirements
for membership in a particular social group announced in its prior cases; it
made clear that it was not departing from the principles established in its prior
cases. See Matter of M-E-V-G-, 26 I. & N. Dec. 227, 247 (BIA 2014), Matter of
W-G-R-, 26 I. & N. Dec. 208, 211-12 (BIA 2014). After de novo review, we
therefore hold that Villalobos has not shown that the BIA applied an incorrect
legal standard in assessing her eligibility for withholding of removal. See
Garrido-Morato v. Gonzales, 485 F.3d 319, 322 (5th Cir. 2007). Although
Villalobos additionally assigns as error the BIA’s determination that certain of
her proposed social groups were too broad, she does not brief this issue by
providing legal argument or citation to authority in support of her position. It
is therefore waived. See United States v. Whitfield, 590 F.3d 325, 346 (5th Cir.
2009).




                                       2
    Case: 14-60582    Document: 00513091977     Page: 3   Date Filed: 06/24/2015


                                 No. 14-60582

      Finally, Villalobos argues that her case is entitled to remand because it
is unclear whether the BIA applied the correct legal standard in evaluating
her CAT claim. Our de novo review of the record, however, indicates that the
BIA used the appropriate standard set forth in Hakim v. Holder, 628 F.3d 151
(5th Cir. 2010), and Villalobos has pointed to no evidence to suggest otherwise.
Although she argues that her credible testimony supports a determination that
she is eligible for CAT relief, substantial evidence supports the BIA’s
determination that Villalobos has not shown that it is more likely than not that
she would be tortured by, or with the acquiescence of, government officials
acting under the color of law, if returned to Honduras. See Ontunez-Tursios v.
Ashcroft, 303 F.3d 341, 353 (5th Cir. 2002); Hakim, 628 F.3d at 155.
      PETITION DISMISSED IN PART AND DENIED IN PART.




                                       3